                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                               No. 7:18-CV-00169-BO

 Jimmy Edwards, et al.,

                        Plaintiffs,

 v.
                                                        Order Setting Status Conferences
 CSX Transportation, Inc.,

                        Defendant.


       The Parties asked the court to hold regular status conferences to address issues that may

arise during discovery. D.E. 75. After consideration of this motion and the needs of the case, the

court will grant the motion.

       The court orders:

I.     Scheduling of Status Conferences

       The court will conduct a status conference by telephone or video with the parties

approximately every six weeks. The court may require parties to appear in person as well. The

Clerk of Court will provide the necessary call-in or log-in information prior to each conference.

       The first conference will take place on Tuesday, April 13, 2021 at 2:00 p.m. The date and

time for the next status conferences will be set at the conclusion of each status conference.

II.    Planning for Status Conferences and Pre-Conference Submissions

       Between status conferences, counsel shall confer about any disputes or other issues

regarding discovery or scheduling. Counsel shall discuss any items to be included in the agenda

for the upcoming status conferences, including:

              The issues each party anticipates addressing at the next status conference;




          Case 7:18-cv-00169-BO Document 86 Filed 04/07/21 Page 1 of 4
                Progress made in discovery since the last status conference;

                Any unresolved discovery disputes;

                Any discovery dispute either party anticipates may develop in the future;

                Any other matter that is impeding or may in the future impede discovery; and

                Any other matter regarding discovery or scheduling that either party wishes to

                 bring to the court’s attention.

       No later than 72 hours before the status conference, the parties must submit a joint agenda

outlining the issues that need to be addressed at the status conference.

       The agenda should include a summary of the issues the court will need to address for each

topic. Each party should provide a summary of their position on the issue. It is unlikely that the

court will consider matters at a status conference that are not included in its agenda.

       Parties must submit the agenda in PDF format to Documents_USMJ_Numbers

@nced.uscourts.gov. Edwards is responsible for submitting the agenda unless the parties agree

otherwise.

       If the parties do not believe a particular status conference is necessary and should be

cancelled, they shall notify Judge Numbers’s case manager as soon as possible before the

conference.


III.   Guidelines for Discussions Between the Parties

       When this order requires parties to confer, but they way do so in writing. But counsel must

make themselves available for follow-up conferral by telephone, video, or in person.

       When conferring about a dispute, counsel shall make a good faith effort to resolve the

disputes or other issues involved without court intervention. Issues not raised during a meet and

confer session should not be raised for the first time during a status conference with the court.

                                                   2

             Case 7:18-cv-00169-BO Document 86 Filed 04/07/21 Page 2 of 4
IV.    Expedited Review of Disputes Over Written Discovery

       If a party believes in good faith that

              An impasse has been reached over a discovery dispute;

              Resolution cannot wait until the next status conference without having a material

               adverse impact on the case; and

              The court can resolve the matter in a hearing of less than 30 minutes,

that party may notify the opposing party in writing that it intends to raise the matter with the court

using this expedited process.

       After providing written notice, the moving party may file a memorandum stating the

specific issue or issues facing the parties, the specific relief requested, and the factual and legal

basis for such relief. The memorandum’s form must comply with the court’s Local Civil Rules.

       The memorandum shall be no more than five pages or 1,400 words in length, whichever is

longer. The provisions of Local Civil Rule 7.1(f)(1) apply to the calculation and certification of

compliance with this limit.

       Exhibits should only include copies of the discovery materials at issue and evidence related

to the disputed matter. They are not to be used to circumvent the page or word limit. For example,

a party should not include lengthy emails exchanges arguing the merits of their position with the

other side, unless the fact that those exchanges occurred is somehow relevant to the dispute.

       The opening memorandum must include a certification (which will not count against the

page or word limit)

              That they have conferred in good faith with opposing counsel, by telephone,

               video, or in person, to resolve the dispute without court intervention;

              That they believe in good faith that these efforts have reached an impasse; and


                                                  3

          Case 7:18-cv-00169-BO Document 86 Filed 04/07/21 Page 3 of 4
              That court consideration of the dispute cannot appropriately wait until the next

               status conference.

       Any party may file a response no later than two days after the filing of the opening

memorandum. The response is subject to the same requirements on format and length that apply

to the opening memorandum.

       Promptly after the filing of the response, the parties must confer about potential dates for

a hearing. They shall then jointly contact Judge Numbers’s case manager by email to arrange for

a hearing on the matter.

       The subject matter of the hearing shall be limited to the issue or issues presented in the

memoranda described above.

V.     Award of Expenses

       The provisions of Rule 37 about payments of expenses and attorney’s fees apply to all

issues raised during a status conference or in a proceeding under the expedited review provision

described in this order.


VI.    Termination of Status Conferences

       The court will terminate these regular status conferences if it determines that the parties

are not making a good-faith attempt to resolve matters without court intervention.

       The court may terminate the status conferences if they are not contributing to the just,

speedy, and inexpensive resolution of the case. The court may also decline to hold status

conferences if it determines they are not an efficient use of the court’s resources.

Dated: April 7, 2021
Dated:

                                               ROBERT T. NUMBERS, II
                                              ______________________________________
                                               UNITEDT.SNumbers,
                                              Robert    TATES MAGISTRATE
                                                                  II        JUDGE
                                              United States Magistrate Judge

                                                  4

          Case 7:18-cv-00169-BO Document 86 Filed 04/07/21 Page 4 of 4
